           Case 1:21-cr-00031-SPW Document 25 Filed 07/21/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                        CR21-31-BLG-SPW


                        Plaintiff,
                                               ORDER SETTING
           vs.                                SENTENCING

ZACHARY CHRISTOPHER HILLIS,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on July 6, 2021. United States Magistrate Judge Timothy J.

Cavan entered Findings and Recommendation in this matter on July 6,2021 (Doc.

24). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 24)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Tuesday, November 23,2021 at 9:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:21-cr-00031-SPW Document 25 Filed 07/21/21 Page 2 of 4
Case 1:21-cr-00031-SPW Document 25 Filed 07/21/21 Page 3 of 4
Case 1:21-cr-00031-SPW Document 25 Filed 07/21/21 Page 4 of 4
